Citation Nr: 1040624	
Decision Date: 10/28/10    Archive Date: 11/04/10

DOCKET NO.  10-19 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to concurrent receipt of military retired pay and 
Department of Veterans Affairs (VA) service-connected disability 
compensation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from February 
1955 to February 1980. 

This appeal to the Board of Veterans' Appeals (Board) is from a 
December 2008 rating decision of the VA Regional Office (RO) in 
St. Petersburg, Florida.

In July 2010, the Board remanded the claim to the RO via the 
Appeals Management Center (AMC) for additional development and 
consideration.  In August 2010, the AMC issued a supplemental 
statement of the case (SSOC) continuing to deny the claim and 
returned the file to the Board for further appellate review.

The Board has advanced this appeal on the docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The Veteran served on active duty in the United States Air 
Force from February 1955 to February 1980.  He voluntarily 
retired after well over 20 years of active service, as a 
Lieutenant Colonel.  

2.  The Veteran was entitled to $18,386.00 of retroactive 
payments due to payments previously withheld, but since permitted 
by statutory changes establishing the CRSC (Concurrent Payment of 
VA Combat Related Special Compensation) program.  A recent 
financial audit does not reveal any additional payments still due 
to him, beyond the $18,386 already assigned by the RO's December 
2008 rating decision.



3.  The Defence Finance and Accounting Service (DFAS) confirms 
the Veteran is in receipt of CRSC payments for his service-
connected Diabetes Mellitus, Type II, which has been evaluated as 
20-percent-disabling effectively since February 29, 2000.

4.  The Veteran is also service-connected for chronic lymphatic 
leukemia (CLL), among other disabilities, which has been 
evaluated as 100-percent-disabling effectively since January 31, 
2000.  However, DFAS does not confirm that he is also eligible 
for the Concurrent Retirement and Disability Payment (CRDP) 
program.  


CONCLUSION OF LAW

There is no legal basis to award the Veteran increased VA 
disability compensation under the CRDP or CRSC programs, which 
allow for concurrent receipt of his military retired pay and VA 
service-connected disability compensation.  
10 U.S.C.A. §§ 1413a, 1414 (West 2002); 38 U.S.C.A. §§ 
5304(a)(1), 
5305 (West 2002 & Supp. 2009); 38 C.F.R. § 3.750 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Since the Appellant's claim is being denied as a matter of law, 
the duty-to-notify-and-assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA) do not apply.  See Manning v. 
Principi, 16 Vet. App. 534 (2002) (VCAA has no effect on appeal 
limited to interpretation of law); see also 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).



The VCAA does not apply because the issue presented is solely of 
statutory and regulatory interpretation and/or the respective 
claim is barred as a matter of law in that it cannot be 
substantiated.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 
(2002).  See, too, VAOPGCPREC 5-2004 (June 23, 2004).

Notably, the Board primarily remanded this case in July 2010 so 
the RO/AMC could verify the amounts of VA compensation paid to 
the Veteran.  Since then, the RO obtained an audit of VA 
withholdings, dating back to February 2000, which was the date 
immediately after his current VA compensation at a 100 percent 
disabling level became effective on January 31, 2000.  The Board 
is therefore satisfied there was substantial compliance with this 
remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998) 
and Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  

II.  Analysis-Entitlement to Concurrent Receipt of Military 
Retired Pay and VA Service-Connected Disability Compensation

The Veteran is seeking concurrent payment of his military 
retirement pay (MRP) and VA disability compensation.  He 
voluntarily retired from the military after 26 years of service.  
There is a general prohibition on the concurrent payment of 
military retirement pay and VA disability compensation pay 
without a waiver.  See 38 U.S.C.A. § 5304 (West 2002 & Supp. 
2009); see also 38 U.S.C.A. § 5305 (West Supp 2009).  VA 
regulations also contain the prohibition.  See 38 C.F.R. § 
3.750(b)(3) (2009).  This prohibition is why the RO has withheld 
portions of the Veteran's disability payments for certain 
periods.  This was done to avoid an overpayment.

Legislation, however, has been enacted to allow certain Veterans 
to receive some measure of concurrent payments for both their 
retired military pay and their VA disability compensations.  The 
two applicable programs are known as Combat Related 
Special Compensation (CRSC) and Concurrent Retirement and 
Disability Payment (CRDP).



As background, in a March 2004 rating decision, the RO granted 
the Veteran's claim for chronic lymphocytic leukemia (leukemia), 
and it was rated as 100-percent disabling initially effective 
October 16, 2003.  But a more recent January 2007 RO decision 
granted an earlier effective date of January 31, 2000 for the 100 
percent rating for his service-connected CIL.

According to the December 2008 rating decision, the RO determined 
the Veteran was entitled to a retroactive compensation payment of 
$18,386.00, for the period of June 1, 2003 through March 31, 
2004.  The RO found he warranted this retroactive compensation 
award in light of provisions for retroactive payments for CRSC 
and CRDP programs, under the Defense Authorization Acts of 2003 
and 2004.  He submitted his Notice of Disagreement (NOD) in 
February 2009.  He cited a Nehmer v. Department of Veterans 
Affairs notice letter he had received in March 2007, notifying 
him of his withholdings totaling $79,888.00, and stated that VA 
will withhold the retroactive payments until November 1, 2003, 
even though his effective date for CLL is January 31, 2000.  
In particular, he stated that he did not understand why the 
amount he was awarded was only for $18,386.00 and covered only 
the period of June 1, 2003 through March 31, 2004.  

The RO then issued him a notice in September 2009 that attempted 
to clarify both the coverage period and the amount awarded in the 
December 2008 decision.  Specifically, the RO stated that the 
retroactive payment award was based on the Defense Authorization 
Acts of 2003 and 2004, but not due to his effective date for his 
leukemia.  The RO explained that the coverage period began on 
June 1, 2003, when the CSRC went into effect.  The notice added 
that the period for retroactive payment concluded on March 31, 
2004, because VA ceased withholding a portion of his VA 
compensation payments due to concurrent receipt of MRP on April 
1, 2004.  The RO further clarified that any amounts withheld 
prior to June 1, 2003 would still be withheld, as the prohibition 
against full, concurrent payment of MRP and VA compensation was 
in effect until that date.  

Upon review of the record and the existing state of the law, the 
Board concludes it has no recourse but to deny the Veteran's 
claim.  

At the outset, the Veteran appears to meet the eligibility 
criteria for CRDP, which might hypothetically provide an avenue 
for increased, retroactive payment of his MRP and VA service-
connected disability compensation.  In general, CRDP is a program 
that is available to military retirees who served a minimum of 20 
years creditable service, including service in the National Guard 
and Reserves.  CRDP restores some or all of the military retired 
pay that was deducted due to receipt of VA service-connected 
disability compensation.  Retirees must be rated 50 percent or 
more disabled by VA and, unlike CRSC, the disabilities do not 
have to be combat-related.  Retirees are not required to apply 
for this benefit; enrollment is automatic.  Qualified retirees 
with a 100 percent VA disability rating were subject to a phase-
in period for payments only from January 1, 2004, to December 31, 
2004.  After December 31, 2004, such individuals are generally 
eligible for full payment of their military retired pay and VA 
disability compensation, with some limitations.  See 10 U.S.C.A. 
§§ 1413a, 1414 (West 2002 & Supp. 2009).

More importantly, though, VA is not the agency responsible for 
making the determination of CRDP eligibility in the first 
instance.  The Veteran must apply with his own service department 
through the Defense Finance and Accounting Service (DFAS).  See 
VBA M21-1R, Part III, Subpart v, 5.A.6; 
see also 10 U.S.C. § 1414 (West 2002).  Once a determination on 
eligibility has been made by DFAS, and notice provided to VA, the 
Veteran's compensation can be adjusted accordingly.  But, here, 
the RO's communication with DFAS has only confirmed that the 
Veteran is still under the CRSC program.  See February 2010 
Report of General Information (VA Form 21-0820).  Significantly, 
that communication confirmed the Veteran's status has not been 
changed to the CRDP program.  See id.  Again, the VA generally, 
and the Board in particular, cannot address determinations of 
eligibility to CRDP in the first instance.  Thus, the Board's 
sole focus in this appeal is the effect that the CRSC program has 
on concurrent pay.  



As alluded to, the DFAS clearly confirms he is enrolled in the 
CRSC program.  The Veteran is currently in receipt of CRSC 
payments for his service-connected Type II Diabetes Mellitus, 
rated as 20-percent disabling from February 29, 2000, as per 
communications between the RO and DFAS.  See February 2010 Report 
of General Information (VA Form 21-0820); see also VBA M21-1R, 
Part III, Subpart v, 5.A.6.  

The Board turns to the Veteran's eligibility for increased 
compensation under CRSC.  The CRSC program was established by the 
National Defense Authorization Act (NDAA) for Fiscal Year 2003, 
Pub. L. 107- 314, § 636, in December 2002.  The purpose of the 
legislation was to allow receipt of partial or full military 
retired pay and VA disability compensation to eligible military 
retirees with combat-related disabilities.  

CRSC became effective June 1, 2003.  Under a prior version of the 
law, CRSC was payable when a Veteran had a combined 60 percent 
service-connected, combat-related disability, and was evaluated 
as individually unemployable due to the service-connected 
disability.  See Veterans Benefits Administration (VBA) M21-1R, 
Part III, Subpart v, 5.A.7.  Under an amended version, 
eligibility was expanded effective January 1, 2004, such that the 
basic eligibility for CRSC was that the Veteran had to have 
completed 20 years of service and have a qualifying combat- 
related disability.  The change in law was codified at 10 U.S.C. 
§ 1413a.  Notably, the criteria for CRSC do not require a Veteran 
to have actually engaged in combat.  The military department 
makes the final determination regarding qualifying disabilities.  
This is not a VA program.  Id.  The Board is bound in its 
decisions by the regulations of the Department, instructions of 
the Secretary, precedent opinions of the General Counsel of the 
VA and precedential decisions to courts of superior jurisdiction.  
38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 20.101(a) (2010).



As mentioned, in July 2010, the Board remanded this case to the 
RO to verify the exact amounts of VA compensation benefits that 
were due and paid to the Veteran.  The RO then performed a 
financial audit of the Veteran's VA compensation account, dating 
back to February 1, 2000, which is immediately after his 100 
percent disability rating for service-connected leukemia became 
effective.  However, inspection of the financial audit report 
shows that the RO correctly awarded the Veteran a retroactive 
compensation payment of $18,386.00, when considering the total 
amounts due to the Veteran ($234,048.00) against the total amount 
paid him ($215,662.00), for the period from February 1, 2000 
through July 30, 2010.  So, there is no available evidence of 
record to confirm the Veteran's allegation that the Veteran was 
incorrectly paid.  Rather, the available evidence precludes the 
possibility of any outstanding payments still due to the Veteran.  
Therefore, he cannot establish entitlement to an increased amount 
of retroactive compensation under CRSC, beyond the $18,386.00 
already awarded to him.

The Board is sympathetic to the Veteran's arguments but, 
unfortunately, is unable to provide a legal remedy.  See Owings 
v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 
3 Vet. App. 171, 172 (1992) ("This Court must interpret the law 
as it exists, and cannot 'extend . . . benefits out of sympathy 
for a particular [claimant].'").  Since the Veteran's claim fails 
because of absence of legal merit or lack of entitlement under 
the law, the claim must be denied.  Sabonis, 6 Vet. App. 426.  




ORDER

The Veteran's claim for concurrent payment of his military 
retired pay and VA service-connected disability compensation is 
denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


